File No. 33-43846 811-524 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 161 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 161 [X] (Check appropriate box or boxes.) The Dreyfus/Laurel Funds Trust (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The following post-effective amendment to the Registrant's Registration Statement on Form N-1A relates to Dreyfus International Bond Fund and Dreyfus Global Equity Income Fund and does not affect the Registration Statement of the series below: DREYFUS CORE VALUE FUND DREYFUS HIGH YIELD FUND DREYFUS EQUITY INCOME FUND DREYFUS EMERGING MARKETS DEBT LOCAL CURRENCY FUND DREYFUS INSTITUTIONAL INCOME ADVANTAGE FUND SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York on the 10 th day of March, 2011. THE DREYFUS/LAUREL FUNDS TRUST BY: /s/Bradley J. Skapyak* /s/Bradley J. Skapyak, President Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/Bradley J. Skapyak* Bradley J. Skapyak President (Principal Executive Officer) 03/10/2011 / s/James Windels* James Windels Treasurer (Principal Financial and Accounting Officer) 03/10/2011 /s/Joseph S. DiMartino* Joseph S. DiMartino Trustee, Chairman of the Board 03/10/2011 /s/James M. Fitzgibbons* James M. Fitzgibbons Trustee 03/10/2011 /s/Kenneth A. Himmel* Kenneth A. Himmel Trustee 03/10/2011 /s/Stephen J. Lockwood* Stephen J. Lockwood Trustee 03/10/2011 /s/Roslyn M. Watson* Roslyn M. Watson Trustee 03/10/2011 /s/Benaree Pratt Wiley* Benaree Pratt Wiley Trustee 03/10/2011 *By: /s/James Bitetto James Bitetto, Attorney-in-Fact EXHIBIT INDEX Exhibit – 101.SCH Taxonomy Exhibit – 101.INS Instance Document Exhibit – 101.CAL Calculation Linkbase Exhibit – 101.PRE Presentation Linkbase Exhibit – 101.DEF Definition Linkbase Exhibit – 101.LAB Label Linkbase
